Scudder and Lawton, JJ.
(dissenting). We respectfully dissent. The issue raised on this appeal by Josephine Clerrico and Joseph C. Clerrico (defendants) from a judgment entered upon a jury verdict for plaintiff is whether plaintiff established a prima facie case that she sustained a serious injury within the meaning of Insurance Law § 5102 (d). We conclude that she did not, because she failed to establish by objective medical evidence that she sustained a serious injury within the meaning of the statute (see, Brown v Wagg, 280 AD2d 891, 891-892, lv denied 96 NY2d 711). “To establish the existence of a serious injury under Insurance Law § 5102 (d), ‘it is incumbent upon the plaintiff to * * * [adduce] competent and admissible medical evidence based on objective medical findings and diagnostic tests which support a claim of serious injury’ ” (Conahan v Sanford, 284 AD2d 749, 750, quoting Anderson v Persell, 272 *809AD2d 733, 734). “The expert must provide a basis for his or her conclusion by quantifying the loss or limitation, or otherwise demonstrating that it is meaningful” (Anderson v Persell, supra at 734; see, Skellham v Hendricks, 270 AD2d 619, 620). “In the absence of such proof, a plaintiffs subjective complaints of pain are insufficient” (Anderson v Persell, supra at 734; see also, Gaddy v Eyler, 167 AD2d 67, 71, affd 79 NY2d 955; Crandall v Sledziewski, 260 AD2d 754, 757, lv denied 93 NY2d 811). Testimony of a medical expert that “fails to explain the objective tests that were performed, or to offer objective medical proof of injury, will not suffice” in establishing that plaintiff sustained a serious injury (Watt v Eastern Investigative Bur., 273 AD2d 226, 227). An expert’s observations must be “supported by objective proof such as X-rays, MRIs, straight-leg or Laseque tests, and any other similarly-recognized tests or quantitative results based on a neurological examination” (Grossman v Wright, 268 AD2d 79, 84).
The only expert medical testimony presented at trial by plaintiff was that of the IME chiropractor who conducted two independent medical examinations. The chiropractor testified that every test that he conducted on plaintiffs lumbar spine was subjective in nature. His opinion that plaintiff had limited ranges of motion in her lumbar spine was based solely upon plaintiffs subjective complaints of pain. The “limitations” were not objectively quantified and are therefore insufficient to establish that plaintiff sustained a serious injury (see, Scheer v Koubek, 70 NY2d 678, 679; see also, Lumpkins v Kendrick, 277 AD2d 1046). Moreover, the only objective test, the muscle strength test, revealed that the muscle strength in plaintiffs upper extremities was normal and that plaintiff had no muscle atrophy.
The chiropractor did note muscle spasming in plaintiffs back. A spasm may constitute objective evidence of a serious injury (see, Hines v Capital Dist. Transp. Auth., 280 AD2d 768, 771; Denner v Mizgala, 245 AD2d 1069, 1070). However, the evidence of spasms must be objectively established and quantified (see, Carota v Wu, 284 AD2d 614, 616), and such proof was absent here. The chiropractor failed to testify what test he performed to detect the spasm or the precise location of the spasm. He merely testified that he touched plaintiff and felt a spasm.
Notwithstanding our previous decisions to the contrary (see, e.g., Spina v Melvin, 289 AD2d 956; Testa v Allen, 289 AD2d 958), we nevertheless believe that, in keeping with the intent of the no-fault legislation to limit actions to recover for such *810minor injuries as presented on this record, we should join the Second and Third Departments in holding that proof of a spasm or limited range of motion that is not objectively established and quantified does not constitute the requisite objective evidence to support a finding of serious injury (see, Blanchard v Wilcox, 283 AD2d 821, 823 [3d Dept]; Gillick v Knightes, 279 AD2d 752 [3d Dept]; Herman v Church, 276 AD2d 471 [2d Dept]; Watt v Eastern Investigative Bur., supra at 227 [2d Dept]; Fountain v Sullivan, 261 AD2d 795, 796 [3d Dept]; Kauderer v Penta, 261 AD2d 365 [2d Dept]). To establish a prima facie case, plaintiff had to establish by expert proof the objective test used to make the finding and the exact location of the spasm. Plaintiff failed to do so.
Based on the evidence presented by plaintiff at trial, “there was no rational process by which the trier of fact could have found that the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d)” (Bidetto v Williams, 276 AD2d 516, 516; see also, Conahan v Sanford, supra). Because plaintiff’s evidence is insufficient as a matter of law, we would reverse the judgment and dismiss the complaint (see, Licari v Elliott, 57 NY2d 230, 239-240; Cohen v Hallmark Cards, 45 NY2d 493, 499; Ekundayo v GHI Auto Leasing Corp., 273 AD2d 346, 347, lv denied 95 NY2d 765). Present — Hayes, J.P., Scudder, Burns, Gorski and Lawton, JJ.